19-08243-rdd   Doc 3   Filed 04/09/19   Entered 04/09/19 15:00:08   Main Document
                                        Pg 1 of 4
19-08243-rdd   Doc 3   Filed 04/09/19   Entered 04/09/19 15:00:08   Main Document
                                        Pg 2 of 4
19-08243-rdd   Doc 3   Filed 04/09/19   Entered 04/09/19 15:00:08   Main Document
                                        Pg 3 of 4
19-08243-rdd   Doc 3   Filed 04/09/19   Entered 04/09/19 15:00:08   Main Document
                                        Pg 4 of 4
